Citation Nr: 1201328	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  06-19 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to September 1986, and from June 1988 to June 1992.

This matter came to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2007 decision, the Board denied entitlement to service connection for a left wrist disorder and a back disorder.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a June 2009 Joint Motion for Remand (JMR) and June 2009 Court Order, the decision was vacated and remanded for further development consistent with the JMR.  In September 2010, these matters were remanded by the Board for further development.  

In an October 2011 rating decision, the RO granted service connection for lumbar spondylosis, and assigned an initial 10 percent rating, effective December 28, 2004, the date of receipt of the Veteran's original claim.  The grant of service connection for a back disorder constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative has submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


FINDING OF FACT

Left wrist disability was not manifested during service, and is not otherwise related to a period of the Veteran's active service.



CONCLUSIONS OF LAW

Left wrist disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In January 2005, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  Such letter predated the April 2005 rating decision.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, and the information and evidence that will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In October 2010, another VCAA letter was issued to the Veteran which notified him of what evidence is necessary to support a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the September 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and post-service VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In January 2011, the Veteran was afforded a VA examination.  The examination report obtained is thorough and contains sufficient information to decide the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  


Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) (2009), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

On a November 1978 Report of Medical History completed by the Veteran for enlistment purposes, the Veteran checked the 'Yes' box for 'broken bones.'  He reported that he fractured his left forearm at ages 12 and 14; he was 20 years old at the time of enlistment.  A November 1978 examination conducted for enlistment purposes reflects that the Veteran's 'upper extremities' were clinically evaluated as normal, and the only defect reflected was defective distant vision.  He was deemed qualified for service.  Thus, while a prior left forearm fracture was documented, a left wrist disability was not "noted" on entrance.  Consequently, the Veteran is presumed to have entered service in sound condition as it pertains to his left wrist.  38 U.S.C.A. § 1111.  This matter will be adjudicated based on direct service connection.

In September 1982, the Veteran sought treatment related to the left arm after he fell down a flight of stairs.  He reported pain in the left wrist.  There was moderate grip strength and no limitation of range of motion.  The assessment was sprained left wrist.  Upon release he was ambulatory/stable.

A July 1986 Report of Medical History reflects that the Veteran checked the 'Yes' box for 'broken bones.'  He reported that he fractured his left arm in childhood, due to fall, treated with casting for 6 weeks with good results, and no problem since, NCNS.  His 'upper extremities' were clinically evaluated as normal.  The examiner noted that his left forearm had full strength and range of motion.

An April 1988 Report of Medical History reflects that the Veteran checked the 'Yes' box for 'broken bones.'  The examiner noted that the Veteran fractured his left wrist at 12 years old which was casted and there was no sequelae.  On April 1988 examination, his 'upper extremities' were clinically evaluated as normal.  

A May 1992 Report of Medical History completed by the Veteran for separation purposes reflects that the Veteran checked the 'Yes' box for 'broken bones.'  The Veteran's written statement reflects that he broke his left wrist at approximately age 10.  The examiner noted 'joint pain' worse with activity and MLBP, which presumably denotes mild low back pain.  A May 1992 examination conducted for separation purposes reflects that his 'upper extremities' were clinically evaluated as normal.  

An August 2004 VA outpatient report reflects no joint pain except in the left wrist, with weather changes.  The assessment was history of fracture left wrist pain with weather changes.  

An April 2005 VA outpatient treatment record reflects an assessment of history of fracture left wrist with pain with weather changes.

A January 2006 VA outpatient treatment record reflects that the Veteran complained that the prior week he had experienced a tingling and numbness in the left arm.  He took an aspirin, went to sleep, and felt better.  He reported that the fingers on the left hand feel numb at other times even when just sitting and that he incurred fracture of the left wrist twice during service.  On neurological examination there was increased tingling with flexion of left wrist.  The examiner diagnosed history of fracture left wrist with pain with weather changes; now with intermittent numbness of middle three fingers, worse with flexion.  A January 2006 x-ray examination was conducted which revealed tiny calcification of 2 millimeters along the radial styloid.  The examiner stated that it may be related to old trauma, but there was no acute fracture.

An August 2010 VA outpatient treatment record reflects a history of fracture of left wrist with pain with weather changes, with intermittent numbness of middle three fingers.  

In January 2011, the Veteran underwent a VA examination.  The Veteran reported that he injured his left wrist in 1982 when he was climbing into a cockpit ladder on an airplane and missed the step and fell down.  His hands were hyperextended.  He recalled that he was placed in a cast or immobilizer for six weeks and then sent back to duty.  He stated that he was allowed to reenlist in the Army after the injury, but he recalled having pain with pushups of his left wrist.  He did not recall being given a special profile or any special treatment for his left wrist as he was felt fit for duty despite having had the wrist injury in service.  Upon physical examination, the examiner diagnosed left wrist strain; left carpal tunnel syndrome grade 3, 2006 onset; and, post left wrist fracture, at 12 years old (pre-military enlistment).

The examiner opined that it is not at least as likely as not that the Veteran's left wrist disability of strain had its clinical onset during the Veteran's period of service from December 1978 to September 1986.  The examiner explained that the Veteran's original injury to his left wrist occurred in adolescence at age 12.  It is documented in his service treatment records that he had a left wrist fracture at age 12.  This was documented in April 1988 when the Veteran informed a physician that he had a left wrist fracture casted at 12 years old.  He subsequently had no sequelae and was allowed to enlist in service.  He had an injury in September 1982 where he sprained his left wrist; however, examination revealed no limit in range of motion, moderate grip and strength was documented.  In all of his separation physicals, the Veteran related or answered questions to broken bones and reported the left wrist fracture.  There is no documentation of any chronic joint deformity, no joint arthritis.  If the Veteran has a chronic left wrist disability, it is more likely related to his left wrist fracture.  However, there is no anatomical evidence supporting a problem with the left wrist other than his carpal tunnel syndrome which is primarily related to the fact that he uses his wrist recurrently as a truck driver.  None of his military medical evaluations document any neurological sequelae involving the left wrist and this is also not documented to have been a residual of the left wrist fracture at age 12.  Therefore, this condition is not related to the Veteran's military service.

Upon review of the evidence of record, the Board has determined that service connection is not warranted for left wrist disability.  As detailed hereinabove, per the Veteran's multiple reports in service, he suffered left wrist fractures when he was 10 and 12 years old, but on entry into service in 1978 he was deemed qualified for service and a left wrist disability was not noted by trained medical personnel.  The Veteran suffered a left wrist sprain during service in September 1982, but was discharged as ambulatory and stable on the same day.  On Reports of Medical History completed in July 1986, April 1988, and May 1992, the Veteran continued to report his left wrist fracture as pre-teen but did not report the September 1982 injury or any residuals thereof.  A left wrist disability was not noted at the time of separation from active service in May 1992.  

The post-service medical evidence does not reflect any complaints or treatment for left wrist symptomatology until in or about August 2004, thus over 12 years after separation from service and over two decades after the in-service left wrist sprain.  The lack of any evidence of a diagnosed left wrist disability for over two decades between his in-service injury, and initial complaints and diagnosis is a factor that weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Although it is clear that the Veteran underwent in-service treatment for a left wrist sprain during his first period of service, the January 2011 VA examiner opined that any current left wrist disability is not due to his left wrist sprain in service, but rather due to his left wrist fracture he suffered as a pre-teen and his carpal tunnel syndrome which initially manifested in 2006.  The examiner explained that none of his military medical evaluations document any neurological sequelae involving the left wrist and this is also not documented to have been a residual of the left wrist fracture at age 12.  As detailed, the VA examiner interviewed the Veteran, examined the Veteran, and reviewed the claims folder, to include the service treatment records, and concluded that any current left wrist disability was not due to his in-service injury.  In fact, the examiner explained that there is no anatomical evidence supporting a problem with the left wrist other than carpal tunnel syndrome, which is due to his post-service duties as a truck driver.  While the VA examiner finds that the Veteran sustained a fractured left wrist disorder prior to service and the Board is adjudicating the Veteran's claim based on a direct in-service incurrence basis, the Board emphasizes that the VA examiner's medical opinion remains on point and persuasive.  As previously noted, the examiner fully considered the Veteran's subjectively reported and objectively documented history and categorically found that no left wrist disorder is in any way service-related.  As such, the Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his left wrist disability, and symptoms experienced during his periods of service.  The Board has also given consideration to the statements of the Veteran's spouse and mother pertaining to the left wrist.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his recollections of what occurred in service, his current symptoms, and their continuation since service.  At the Board hearing, the Veteran testified that he fractured his wrist on two occasions, when he was 10 years old and 12 years old.  He then testified as to his left wrist sprain which occurred during service.  He added that he did not recall sustaining a right wrist injury during service.  The Board finds that the Veteran is competent to attest to his recollections of what occurred prior to service and during service and finds these assertions credible; but he is not competent to relate his current problems to his in-service injury as he does not have the appropriate medical expertise, and more importantly, the objective evidence in this regard is of more probative value.  The Board has weighed the Veteran's statements with the medical evidence of record, to include the service treatment records, post-service medical evidence, and VA medical opinion of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and as such, is of less probative value here.  While the Veteran did sustain a left wrist sprain during service, a disability is not shown until over two decades after such injury, and a VA examiner concluded that any current disability is not due to the in-service injury.  The clinical and documentary evidence is more probative than the remote assertions of the Veteran.  

With regard to the statement of the Veteran's spouse, she stated that the Veteran fractured his wrist during service.  As the Veteran's spouse was not present during the in-service incident, she has no independent knowledge of the incident or injury.  Moreover, the service treatment records do not reflect that the Veteran sustained a fracture, but rather a left wrist sprain.  As she was not present during the incident, the Board finds that her assertions pertaining to the wrist incident lack competence.  With regard to her statements as to the Veteran's left wrist symptoms, the Board finds that she is competent to attest to her observations of the Veteran, and finds that these statements are credible.  However, the Veteran's spouse is not competent to relate his current symptoms to the in-service injury as she does not have the appropriate medical expertise given the complexity of the medical matter at issue.  

With regard to the statement of the Veteran's mother, she stated that the Veteran fractured his wrist during service.  As the Veteran's mother was not present during the in-service incident, she has no independent knowledge of the incident or injury.  Moreover, the service treatment records do not reflect that he sustained a fracture, but rather a left wrist sprain.  As she was not present during the incident, and has not offered any statements of what she observed, the Board finds that her assertions pertaining to the wrist lack competence.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's left wrist disability was incurred in or is in any way causally related to his active service.  Thus, the benefit of the doubt rule is not applicable.  The appeal is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for left wrist disorder is denied.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


